Citation Nr: 0926469	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  05-13 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for heart disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1940 to 
October 1945 and from October 1962 to November 1962.  He had 
additional periods of active duty for training in the United 
States Air Force Reserve from February 1955 to March 1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in October 2006.  A transcript 
of that proceeding is of record.  At the hearing, a motion 
was granted to advance this case on the docket due to the 
Veteran's advanced age.  See 38 C.F.R. § 20.900(c) (2008).

When this case previously was before the Board in March 2007, 
the Board referred the issue of entitlement to service 
connection for hypertension and remanded the issue of 
entitlement to service connection for heart disability for 
additional development.  The case since has been returned to 
the Board for further appellate action.


REMAND

In March 2007, the Board instructed the RO or the Appeals 
Management Center (AMC) to adjudicate the issue of 
entitlement to service connection for hypertension.  The 
Board also remanded the issue of entitlement to service 
connection for heart disability after determining that 
further development was required before the claim could be 
decided and that the claim was inextricably intertwined with 
the claim for service connection for hypertension.

The AMC denied the claim for service connection for 
hypertension in an April 2009 rating decision.  Shortly 
thereafter, it readjudicated and continued the denial of the 
claim for service connection for heart disability.

The Veteran expressed his disagreement with the AMC's denial 
of his claim for service connection for hypertension in June 
2009 but has not been provided with a statement of the case 
in response.  Because the notice of disagreement placed the 
issue in appellate status, the matter must be remanded for 
the issuance of a statement of the case.  See Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999).  Moreover, the Board 
must defer a decision on the claim for service connection for 
heart disability since it remains inextricably intertwined 
with the hypertension claim.  See Babchak v. Principi, 3 Vet. 
App. 466 (1992).

Accordingly, the case is REMANDED to the RO or the AMC in 
Washington, D.C., for the following actions:

1.  The Veteran and his representative 
should be provided a Statement of the 
Case on the issue of entitlement to 
service connection for hypertension and 
informed of the requirements to perfect 
an appeal with respect to this issue.

2.  If the Veteran perfects an appeal 
with respect to this issue, the RO or 
the AMC should ensure that all 
indicated development is completed 
before the case is returned to the 
Board for further appellate action.

3.  If service connection for 
hypertension is granted or any 
additional evidence pertinent to the 
claim for service connection for heart 
disability is received, the heart 
disability claim should be 
readjudicated based on a de novo review 
of the record.  If the benefit sought 
on appeal is not granted to the 
Veteran's satisfaction, a Supplemental 
Statement of the Case should be issued, 
and the Veteran and his representative 
should be afforded the requisite 
opportunity to respond before the 
claims folders are returned to the 
Board for further appellate action.  
All issues properly in appellate status 
should be returned to the Board at the 
same time.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this case has been advanced on the Board's 
docket.  Moreover, this case must be afforded expeditious 
treatment by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

